Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 allowed.
           The following is an examiner’s statement of reasons for allowance: 
          Applicant’s arguments, see pages 6-10 of the response, filed 05/27/2022, with respect to the rejection(s) of claims 1, 3-16 and 18-20 under 35 U.S.C. §102(a)(1) as being anticipated by Nagayama et al (U.S 2015/0053348)/the rejection(s) of claims 2 and 17 under 35 U.S.C. §103 as being unpatentable over Nagayama in view of Avoyan et al (U.S 10,391,526)( particularly the arguments that Nagayama does not disclose or suggest that the fixing chuck comprises a first flow path through which the cooling gas is configured to flow, and the electrostatic chuck comprises a second flow path connected to the first flow path and configured to provide the cooling gas to the focus ring, as recited in amended claim 1, because the gas supply lines 41 and 42 of Nagayama are not connected and Nagayama describes that heat transfer gas is supplied through the gas supply line 41 to the electrostatic chuck 13 (not the focus ring 17); Nagayama does not disclose or suggest “ a fixing chuck is formed of a conductive material” and “ the focus ring comprises a groove portion such that an inner surface of the focus ring is stepped”, as recited in amended claim 12, because the insulating member 14 of Nagayama (corresponding to the claimed fixing chuck) is not formed of a conductive material and in Nagayama, the grooves in the bottom surface of the focus ring 17; Nagayama does not disclose or suggest “ a fixing chuck is formed of a conductive material” and “a groove portion in a lower portion of an inner side surface thereof”, as recited in amended claim 16, because the insulating member 14 of Nagayama (corresponding to the claimed fixing chuck) is not formed of a conductive material and Nagayama discloses the grooves in the bottom surface of the focus ring 17) have been fully considered and are persuasive.  The rejection(s) of claims 1-20, as set forth in the office action dated 03/14/2022 has been withdrawn. 
     Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471. The examiner can normally be reached 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAN VINH/Primary Examiner, Art Unit 1713